OPINION

GARRETT, Vice Chief Judge.
' The William K. Warren Medical Research Center, Inc., (Research Center) is a not for profit OHahoma corporation. Its stated reason for being is to promote the charitable purpose of health care. It owns buildings and improvements in Payne County which it leases to the Warren Clinic (Clinic), another not for profit Oklahoma Corporation.
The Payne County Assessor’s Office assessed the property for ad valorem taxation. Research Center applied for an exemption as a charitable institution. The Board of Equalization (Board) denied the application, and Research Center appealed to the District *825Court. Both parties filed motions for summary judgment.
The court granted Research Center’s motion and denied Board’s motion. The court found inter alia: the Clinic was a medical clinic and the ultimate use of the clinic was “for the promotion of health as a charitable purpose”; no part of the Clime’s income inured to the benefit of a private stockholder and its facilities were available to any person regardless of his ability to pay; the property owned by Research Center qualified for exemption from ad valorem taxation as property of a charitable institution pursuant to the provisions of 68 O.S.Supp.1990 § 2405 (now renumbered as 68 O.S.Supp.1992 § 2887), which provides:
The following property shall be exempt from taxation:
(h) All property of any charitable institution organized or chartered under the laws of this state as a nonprofit or charitable institution, provided the net income from such property is used exclusively within this state for charitable purposes and no part of such income inures to the benefit of any private stockholder, and provided further that its facilities are available to any person regardless of his ability to pay.
Board appeals and contends Clinic is not used exclusively for charitable purposes, and is not exempt from taxation for the tax years 1991 and 1992.
A judgment rendered in proceedings governed by equitable principles will not be reversed unless it is contrary to the clear weight of the evidence or is contrary to law. County Board of Equalization of Kay County v. Frontier Grain Company, 454 P.2d 317, 319 (Okl.1969). Whether property is exclusively used for charitable purposes so as to be exempt from taxation is a question of fact. Southwestern Osteopathic Sanitarium v. Davis, 115 Okl. 296, 242 P. 1033, 1034 (1926), Beta Theta Pi Corporation v. Board of County Commissioners of Cleveland County, 234 P. 354 (Okl.1925).
Art. 10, § 6, OHahoma Constitution, provides, in pertinent part:
All property used for free public libraries, free museums, public cemeteries, property used exclusively for nonprofit schools and colleges, and all property used exclusively for religious and charitable purposes ... shall be exempt from taxation.
We cannot say the trial court’s findings are against the clear weight of the evidence. The undisputed facts show that Research Center is a charitable institution. The evidence showed that Research Center and its lessee, Clinic, are non-profit OHa-homa corporations organized “for the promotion of health as a charitable purpose” as stated in the Clime’s Certificate of Incorporation. No income from the clinic inured to the benefit of any private stockholder. Research Center and Clinic are tax-exempt pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended. Neither Research Center nor Clinic have capital stock. Clinic provides medical treatment to the public without discrimination as to race, color, creed or ability to pay. The trial court found that the property involved was used exclusively for charitable purposes.
The fact that the physicians at the Clinic are paid employees does not disqualify the Research Center from tax exempt status. See, Baptist Health Care Carp. v. Okmulgee County Board of Equalization, 750 P.2d 127 (Okl.1988). The employment agreement between Clinic and the physicians permits each doctor to “close his practice to particular groups of patients, such as new patients” but cautions each physician to use care in the selection and dismissal of patients to “assure such action remains consistent with [Clinic’s] status, and its charitable purposes as a tax-exempt organization dedicated to the promotion of health in the community.”
The judgment being considered is not against the clear weight of the evidence and is not contrary to law.
AFFIRMED.
ADAMS, J., concurs.
HUNTER, J., dissents with separate opinion.